UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6528


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

OWEN ODMAN, a/k/a Charles Llewelyn,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Shelby.      Lacy H. Thornburg,
District Judge. (4:96-cr-00053-LHT-1; 1:04-cv-00044-LHT)


Submitted:    October 15, 2008             Decided:   November 14, 2008


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Owen Odman, Appellant Pro Se. Jill Westmoreland Rose, OFFICE OF
THE UNITED STATES ATTORNEY, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Owen Odman appeals the district court’s order granting

in part and denying in part relief from a pre-filing injunction.

We   have   reviewed   the   record      and    find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      See   United   States   v.       Odman,   No.   4:96-cr-00053-LHT-1

(W.D.N.C.    Mar.   14,    2008).     We      dispense      with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                         2